372 U.S. 710
83 S.Ct. 1020
10 L.Ed.2d 126
Nathan Boyd HOLMESv.CALIFORNIA et al.
No. 70, Misc.
Supreme Court of the United States
April 15, 1963

Holmes, pro se.
Stanley Mosk, Atty. Gen. of California, and William E. James, Asst. Atty. Gen., for respondents.
On Petition for Writ of Certiorari to the District Court of Appeal of California, Second Appellate District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Douglas v. California, 372 U.S. 353, 83 S.Ct. 814.


2
Mr. Justice CLARK and Mr. Justice HARLAN dissent for the reasons stated in their opinions in Douglas v. California, 372 U.S. 358. 360, 83 S.Ct. 817, 818.


3
Mr. Justice White took no part in the consideration or decision of this case.